[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 1, 2007
                              No. 07-10647                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00404-CR-T-24-TGW

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                    versus

WILLIAM D. COOK,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (August 1, 2007)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

     William Cook appeals his 235-month sentence for distribution of cocaine
base, in violation of 21 U.S.C. § 841. On appeal, Cook makes two arguments.1

First, he argues that the imposition of harsher sentences for crack cocaine as

opposed to powder cocaine is fundamentally unfair, without rational basis and

discriminatory in its application. Cook raises this argument for the first time on

appeal and therefore, we review only for manifest injustice or plain error. See

United States v. Mahique, 150 F.3d 1330, 1332 (11th Cir. 1998). We have

previously held that a sentencing scheme providing for harsher penalties for

cocaine base than for powder cocaine is constitutional. United States v. King, 972

F.3d 1259, 1260 (11th Cir. 1992). As such, we find that the district court did not

err in its sentencing calculation.

       Second, Cook argues that the sentence imposed by the district court was

greater than necessary and unreasonable. When, as here, the district court correctly

calculates the Sentencing Guidelines and indicates that it has considered the factors

set forth in § 3553(a), our review of the final sentence is for reasonableness.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is



       1
         Cook also lists the issue of whether the district court erred in failing to grant “an
additional” downward departure based on the over-representation of his criminal history.
However, he fails to present any arguments regarding this issue. Accordingly, he has waived the
issue. See Fed. R. App. P. 28(a)(9)(A); Transamerica Leasing, Inc. v. Inst. of London
Underwriters, 430 F.3d 1326, 1331 n.4 (11th Cir. 2005).

                                               2
unreasonable in the light of both [the] record and the factors in section 3553(a).”

Id. at 788. We find that Cook has failed to satisfy this burden with regard to his

final sentence, which was 57 months below the low end of the guideline range.

Accordingly, we affirm.

      AFFIRMED




                                          3